Exhibit 10.1

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of FINANCIAL
ENGINES, INC. (the “Company”) under the Company’s Amended and Restated 2009
Stock Incentive Plan (the “Plan”):

 

Name of Optionee:

   Total Number of Option Shares Granted:    Type of Option:    Exercise Price
Per Share:    Grant Date:    Vesting Commencement Date:    Vesting Schedule:   
This Option becomes exercisable with respect to the first 1/4th of the Shares
subject to this Option when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the Shares
subject to this Option when you complete each additional month of such Service.
Partial accelerated vesting may apply in some circumstances. Expiration Date:   
This Option expires earlier if your Service terminates earlier, as described in
the Stock Option Agreement.

By your acceptance of this Stock Option Grant, you agree that this Option is
granted under and governed by the terms and conditions of the Plan and the Stock
Option Agreement (the “Agreement”), which are attached to and made a part of
this document.

By accepting this Stock Option Grant you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

FINANCIAL ENGINES, INC.  

LOGO [g257584g07e08.jpg]

By:   RAYMOND J SIMS  

 

Title:   E.V.P. and Chief Financial Officer

 

FINANCIAL ENGINES, INC.

2011 FORM OF NOTICE OF STOCK OPTION GRANT

- 1 -



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a non-qualified option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a non-qualified option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Notwithstanding the
foregoing, if your Service as an Employee or a Consultant terminates as a result
of (i) death, (ii) Total and Permanent Disability, or (iii) an Involuntary
Termination (as defined below) at any time within twelve (12) months after a
Change in Control, then the vesting of the Option shall accelerate with respect
to that number of Shares for which the Option would have vested during the
twelve (12) months following the termination of Service in the event of (i) or
(ii), or following the consummation of the Change in Control in the event of
(iii). Term    This Option expires in any event at the close of business at
Company headquarters on the day before the 10th anniversary of the Grant Date,
as shown on the Notice of Stock Option Grant (fifth anniversary for a more than
10% stockholder as provided under the Plan if this is an incentive stock
option). This Option may expire earlier if your Service terminates, as described
below. Regular Termination    If your Service terminates for any reason except
death or Total and Permanent Disability, then this Option will expire at the
close of business at Company headquarters on the date three (3) months after the
date your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.
Involuntary Termination   

“Involuntary Termination” means (i) without your express written consent, a
material diminution of your authority, duties, position or responsibilities
relative to your authority, duties, position or responsibilities in effect
immediately prior to such reduction (provided that for this purpose, your
authority, duties, position and responsibilities will not be deemed to be
materially diminished if following a Change in Control you retain the same
authority, duties and responsibilities with respect to the Company business or
the business with which such business is operationally merged or subsumed); (ii)
without your express written consent, a material reduction by the Company of
your base salary or bonus opportunity as in effect immediately prior to such
reduction; (iii) without your express written consent, the relocation of your
principal place of employment to a facility or a location more than fifty (50)
miles from your then current location; (iv) without your express written
consent, any purported termination of your Service by the Company which is not
effected for Cause. A termination due to death or disability shall not be
considered an Involuntary Termination.

 

A termination shall not be considered an “Involuntary Termination” unless you
provide written notice to the Company of the condition described in subsections
(i), (ii) or (iii) above within ninety (90) days after the initial existence of
such condition, the Company fails to remedy the condition within thirty (30)
days following the receipt of such notice, and you terminate your employment
within twelve months following the Change in Control.

 

FINANCIAL ENGINES, INC.

2011 FORM OF STOCK OPTION AGREEMENT

- 1 -



--------------------------------------------------------------------------------

Cause    “Cause” means (i) commission of a felony, an act involving moral
turpitude, or an act constituting common law fraud, and which has a material
adverse effect on the business or affairs of the Company or its affiliates or
stockholders; (ii) intentional or willful misconduct or refusal to follow the
lawful instructions of the Board of Directors; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or stockholders. For these purposes, no act or failure
to act shall be considered “intentional or willful” unless it is done, or
omitted to be done, in bad faith without a reasonable belief that the action or
omission is in the best interests of the Company. Death    If your Service
terminates because of death, then this Option will expire at the close of
business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date). Leaves of Absence    For purposes of this Option, your Service
does not terminate when you go on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work. Restrictions on Exercise    The Company
will not permit you to exercise this Option if the issuance of Shares at that
time would violate any law or regulation. The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance and sale of the Company stock pursuant to this
Option shall relieve the Company of any liability with respect to the
non-issuance or sale of the Company stock as to which such approval shall not
have been obtained. Notice of Exercise    When you wish to exercise this Option
you must provide a notice of exercise form in accordance with such procedures as
are established by the Company and communicated to you from time to time. Any
notice of exercise must specify how many Shares you wish to purchase and how
your Shares should be registered. The notice of exercise will be effective when
it is received by the Company. If someone else wants to exercise this Option
after your death, that person must prove to the Company’s satisfaction that he
or she is entitled to do so. Form of Payment    When you submit your notice of
exercise, you must include payment of the Option exercise price for the Shares
you are purchasing. Payment may be made in the following form(s):   

•      Your personal check, a cashier’s check or a money order.

  

•      Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are

 

FINANCIAL ENGINES, INC.

2011 FORM OF STOCK OPTION AGREEMENT

- 2 -



--------------------------------------------------------------------------------

  

issued to you when you exercise this Option and to deliver to the Company from
the sale proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to you. The directions must be given by providing a notice of exercise form
approved by the Company.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

  

•    Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion. Withholding
Taxes and Stock Withholding   

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax or other tax-related withholding (the
“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including
the grant and vesting of the Award, the issuance of Shares upon exercise of the
Award, the subsequent sale of Shares acquired pursuant to the Award and the
receipt of any dividends or other distributions, if any; and (2) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items.

 

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.

Restrictions on Resale    You agree not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Transfer of Option    In general, only you
can exercise this Option prior to your death. You may not sell, transfer,
assign, pledge or otherwise dispose of this Option, other than as designated by
you by will or by the laws of descent and distribution, except as provided
below. For instance, you may not use this Option as security for a loan. If you
attempt to do any of these things, this Option will immediately become invalid.
You may in any event dispose of this Option in your will. Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your former spouse, nor is the Company obligated to
recognize your former spouse’s interest in your Option in any other way.

 

FINANCIAL ENGINES, INC.

2011 FORM OF STOCK OPTION AGREEMENT

- 3 -



--------------------------------------------------------------------------------

Retention Rights    Neither your Option nor this Agreement gives you the right
to be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Stockholder Rights    Your Options
carry neither voting rights nor rights to dividends. You, or your estate or
heirs, have no rights as a stockholder of the Company unless and until you have
exercised this Option by giving the required notice to the Company and paying
the exercise price. No adjustments will be made for dividends or other rights if
the applicable record date occurs before you exercise this Option, except as
described in the Plan. Adjustments    In the event of a stock split, a stock
dividend or a similar change in Company Shares, the number of Shares covered by
this Option and the exercise price per Share shall be adjusted pursuant to the
Plan. Successors and Assigns    Except as otherwise provided in the Plan or this
Agreement, every term of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Plan is incorporated in this Agreement by reference. All capitalized terms
in the Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

FINANCIAL ENGINES, INC.

2011 FORM OF STOCK OPTION AGREEMENT

- 4 -